Citation Nr: 18100026
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-29 394
DATE:	Date to be inserted
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is remanded for additional development.
The Veteran served on active duty as a medic in the Air Force from September 1993 to September 1997.  In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
 
The matter is REMANDED for the following action:
1.  Obtain the Veterans VA treatment records for the period from October 2013 to the present. 
2.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The examiner should review the file, to include the April 2012 report from Dr. DM showing diagnoses of PTSD and major depression.  
If the Veteran is diagnosed with PTSD, the examiner should list the stressor(s) contributing to that diagnosis and discuss whether the diagnosis is based upon an in-service stressor identified by the Veteran.  
If any other acquired psychiatric disorders are diagnosed, the examiner must opine whether each diagnosed disorder is at least as likely as not (50 percent or greater probability) related to an in-service injury, event, or disease, to include his care and treatment of a teenage girl who died of a gunshot wound which occurred around 1996, or any other event experienced by the Veteran while working as a medic in a level I trauma center in service.
If the VA examiner concludes the Veterans mental health disabilities resulted from post-service events, the examiner is asked to explain why these events resulted in the onset of any disability as opposed to an exacerbation of symptoms of a mental health disability related to his military service.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

